Citation Nr: 1310461	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  08-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967 and had additional service in the Connecticut Air National Guard.  He was discharged from the National Guard in April 1999.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In September 2011, the RO reopened the claim for service connection for hypertension based on the submission of new and material evidence and remanded the merits of that claim for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In pertinent part, the Veteran has claimed that he developed high blood pressure during his service in the Connecticut Air National Guard.  There are records showing elevated blood pressure readings in the 1980s and 1990s, and it was noted that he had non-disabling borderline hypertension during a March 1988 periodic examination. 

Although there is evidence showing that that the Veteran served in Connecticut Air National Guard until April 1999, the record does not include verification of all periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) and whether such periods were federalized service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to verify the dates of the Veteran's military service in the Connecticut Air National Guard, to include the dates for each period of active duty for training and inactive duty for training that he attended as well as all periods of active duty.  It should also be determined whether those periods were federalized service.

The RO should summarize the findings (stating whether or not there was federalized service and whether it was active duty, ACDUTRA, or INACDUTRA) and include a copy of that summary in the claims file. 

2.  After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  Further development may include obtaining an additional opinion addressing whether the Veteran's current hypertension is related to his elevated blood pressure readings during his service in the Connecticut National Guard (particularly if there is qualifying service).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


